                  Case 3:16-cv-06717-JD Document 110 Filed 12/13/18 Page 1 of 4



      1     ARNOLD & PORTER KAYE SCHOLER LLP
            James F. Speyer (SBN 133114)
      2     james.speyer@arnoldporter.com
            E. Alex Beroukhim (SBN 220722)
      3     alex.beroukhim@arnoldporter.com
            Ryan W. Light (SBN 293858)
      4     ryan.light@arnoldporter.com
      5     777 South Figueroa Street, Forty-Fourth Floor
            Los Angeles, California 90017-5844
      6     Telephone:    213.243.4000
            Fax:          213.243.4199
      7
            Attorneys for Defendants
      8     PURITAN’S PRIDE, INC. and
            THE NATURE’S BOUNTY CO.
      9

     10

     11                                  UNITED STATES DISTRICT COURT
     12                 NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
     13

     14     DARCEY SHARP, MARY LUDOLPH-                     Case No. 16-cv-06717-JD, consolidated with
            ALIAGA, PENELOPE MUELLER, JAY                   No. 17-cv-2536-JD
     15     WERNER, DIANE CABRERA, MEG
            LARSON, GARY OPAS, and JOANNE                   DEFENDANTS’ RESPONSE TO
     16     PARKER, individually and on behalf of all       PLAINTIFFS’ NOTICE OF RECENT
            others similarly situated,                      SUPPLEMENTAL AUTHORITY
     17
                                 Plaintiffs,
     18                                                     Judge: Hon. James Donato
                  vs.                                       Ctrm: 11
     19
            PURITAN’S PRIDE, INC., a New York               Action Filed: October 14, 2016
     20     Corporation; THE NATURE’S BOUNTY
            CO. (f/k/a NBTY, INC.), a Delaware
     21     Corporation; and DOES 1 through 10
            inclusive,
     22
                                 Defendants.
     23

     24

     25

     26

     27

     28

164095340
               DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF RECENT SUPPLEMENTAL AUTHORITY
            Case 3:16-cv-06717-JD Document 110 Filed 12/13/18 Page 2 of 4



 1          Defendants respectfully submit this response to plaintiffs’ notice of recent supplemental

 2   authority (Dkt. 106). That authority (Allen v. ConAgra Foods, Inc., 2018 WL 6460451 (N.D. Cal. Dec.

 3   10, 2018)) radically and inappropriately expands the doctrine of pendent personal jurisdiction and

 4   should not be followed here.

 5          As the Ninth Circuit has recognized, “[p]endent personal jurisdiction is typically found where

 6   one or more federal claims for which there is nationwide personal jurisdiction are combined in the

 7   same suit with one or more state or federal claims for which there is not nationwide personal

 8   jurisdiction.” Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174, 1180–81 (9th Cir.

 9   2004). No federal appellate court has expanded the doctrine, as Allen did, to exercise personal

10   jurisdiction over claims of other parties based on their similarity to claims over which the court has

11   personal jurisdiction. And the vast majority of federal district courts have held that pendent personal

12   jurisdiction “does not apply … to situations like the one here where Plaintiffs seek to piggyback

13   personal jurisdiction over one set of Plaintiffs’ claims (the non–California plaintiffs) onto claims by a

14   different set of plaintiffs (the California plaintiffs) notwithstanding that the former do not arise from or

15   relate to Defendants’ contacts in the forum state.” Prime Healthcare Centinela, LLC v. Kimberly-Clark

16   Corp., 2016 WL 7177532, at *2 (C.D. Cal. May 26, 2016).1

17          This Court indicated its agreement with the majority view at the hearing on defendants’ motion

18   to dismiss when plaintiffs raised (for the first time) their theory of pendent personal jurisdiction over

19
     1
20     See also Daniel v. Tootsie Roll Indus., LLC, 2018 WL 3650015, at *8 (S.D.N.Y. Aug. 1, 2018);
     Spratley v. FCA US LLC, 2017 WL 4023348, at *7–8 (N.D.N.Y. Sept. 12, 2017); Famular v.
21   Whirlpool Corp., 2017 WL 2470844, at *5–7 (S.D.N.Y. June 7, 2017); Greene v. Mizuho Bank,
     Ltd., 289 F. Supp. 3d 870, 875 (N.D. Ill. 2017); In re Bard IVC Filters Prods. Liability Litig., 2016
22   WL 6393596, at *4 n.4 (D. Ariz. Oct. 28, 2016) (pendent personal jurisdiction “applies to claims
     asserted by a single plaintiff, not claims asserted by different plaintiffs”); Densmore v. Colby-
23   Sawyer College, 2016 WL 9405316, at *5 (D. Me. Mar. 1, 2016) (pendent personal jurisdiction
     “applies to causes of action brought by a single plaintiff, not to claims raised by additional plaintiffs
24   over whom the forum court would not otherwise have personal jurisdiction”); DeMaria v. Nissan N.
     Am., Inc., 2016 WL 374145, at *7–8 (N.D. Ill. Feb. 1, 2016); Tulsa Cancer Inst., PLLC v. Genetech
25   Inc., 2016 WL 141859, *4 (N.D. Okla. Jan. 12, 2016) (“The doctrine of pendent personal
     jurisdiction does not negate Plaintiffs’ obligation to establish jurisdiction based on the relationship
26   between Defendant, the forum, and each Plaintiff’s claims.”); Level 3 Commc’ns, LLC v. Ill. Bell
     Tel. Co., 2014 WL 50856, at *2 (E.D. Miss. Jan. 7, 2014) (“Pendent personal jurisdiction does not
27   stand for the proposition that a second plaintiff can essentially ‘piggyback’ onto the first plaintiff’s
     properly established personal jurisdiction.”), vacated in part on other grounds on reconsideration,
28   2014 WL 1347531 (E.D. Miss. Apr. 4, 2014).


                                                      -1-
         DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF RECENT SUPPLEMENTAL AUTHORITY
            Case 3:16-cv-06717-JD Document 110 Filed 12/13/18 Page 3 of 4



 1   the claims of the New York named plaintiffs. The Court rejected plaintiffs’ attempt to expand the

 2   doctrine of pendent personal jurisdiction and instructed that each plaintiff has “to have initial

 3   jurisdiction or primary jurisdiction first.” Mar. 8, 2018 Transcript of Proceedings at 4:1–11.

 4          Moreover, Allen cannot be squared with Bristol-Myers Squibb Co. v. Super. Ct., 137 S. Ct.

 5   1773 (2017). There, the Supreme Court held that California courts lacked personal jurisdiction over

 6   claims of non-California plaintiffs, even though they were similar to claims of California plaintiffs,

 7   because there was an insufficient “connection between the forum and the specific claims at issue.” Id.

 8   at 1781. The Court instructed that “[t]he mere fact that other plaintiffs were prescribed, obtained, and

 9   ingested [the drug at issue] in California—and allegedly sustained the same injuries as did the

10   nonresidents—does not allow the State to assert specific jurisdiction over the nonresidents’ claims.”

11   Id. Thus, in light of Bristol-Myers, “even if the doctrine [of pendent personal jurisdiction] at one time

12   permitted the court to exercise personal jurisdiction [over non-residents’ claims based on their

13   similarity to residents’ claims], it no longer does.” Greene, 289 F. Supp. 3d at 875.

14          Although Allen recognized that its exercise of pendent personal jurisdiction was inconsistent

15   with Bristol-Myers, it sought to distinguish Bristol-Myers as dealing with a mass action, not a class

16   action. 2018 WL 6460451, at *8 n.5. But it offered no reasoned principle why the claims of named

17   plaintiffs in a class action should be treated differently for purposes of personal jurisdiction than the

18   claims of named plaintiffs in any other action. And none exists.

19          Furthermore, the principal case on which Allen relied to expand the doctrine of pendent

20   personal jurisdiction—Sloan v. Gen. Motors LLC, 287 F. Supp. 3d 840 (N.D. Cal. 2018)—reasoned

21   that it could do so only because it arose under federal question jurisdiction and therefore did not need

22   to follow Bristol-Myers, which did not so arise. Id. at 861–62; see also id. at 859 (“where a federal

23   court presides over litigation involving a federal question, the due process analysis does not

24   incorporate the interstate sovereignty concerns that animated Bristol-Myers”). Unlike Sloan, the case

25   at bar does not arise under federal question jurisdiction.

26

27

28

                                                      -2-
         DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF RECENT SUPPLEMENTAL AUTHORITY
           Case 3:16-cv-06717-JD Document 110 Filed 12/13/18 Page 4 of 4



 1
     Dated: December 13, 2018.            ARNOLD & PORTER KAYE SCHOLER LLP
 2

 3                                        By:    /s/ James F. Speyer
                                                James F. Speyer
 4                                              E. Alex Beroukhim
                                                Ryan W. Light
 5                                              Attorneys for Defendants
                                                PURITAN’S PRIDE, INC. and
 6
                                                THE NATURE’S BOUNTY CO.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -3-
        DEFENDANTS’ RESPONSE TO PLAINTIFFS’ NOTICE OF RECENT SUPPLEMENTAL AUTHORITY
